Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000073
                                                       14-JUN-2012
                                                       02:13 PM



                          NO. SCWC-11-0000073

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                  vs.

       DONALD LEVELL, JR., Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
         (ICA NO. CAAP-11-0000073; CASE NO. 1P110-10648)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and
   Circuit Judge Castagnetti, in place of Duffy, J., recused)

          The Application for Writ of Certiorari filed on May 1,

2012 by Petitioner/Defendant-Appellant Donald Levell, Jr., is

hereby accepted and will be scheduled for oral argument.      The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, June 14, 2012.

Trisha Y. Nakamura, and            /s/ Mark E. Recktenwald
James S. Tabe, Deputy
Public Defenders,                  /s/ Paula A. Nakayama
for petitioner
                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Jeannette H. Castagnetti